Citation Nr: 0005509	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-21 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Boise, Idaho 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In a statement received in November 1998, the veteran 
requested a personal hearing before the RO.  On January 27, 
1999, the RO notified the veteran by letter that his hearing 
was scheduled for March 3, 1999.  In correspondence dated 
January 28, 1999, the veteran's representative indicated that 
the statements made at the personal hearing would suffice for 
his argument.  Thereafter, the record indicates that the 
veteran failed to show for the March 1999 personal hearing.  
Subsequent statements from the representative indicate no 
reason for the veteran's failure to report for the personal 
hearing.  As it appears from this procedural history that the 
veteran was properly informed of the personal hearing, was 
ready to provide oral argument, failed to report, and has 
provided no explanation for his absence, the Board determines 
that the duty to assist the veteran in making his contentions 
known at a personal hearing, have been fulfilled.  
38 U.S.C.A. § 5107(a) (West 1991).  

It is noted that a statement received in November 1998, on VA 
Form 21-4138, was accepted by the RO as a timely substantive 
appeal for this matter.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 


FINDINGS OF FACT

1.  The veteran's service-connected post-traumatic stress 
disorder disability is manifested by recurrent and intrusive 
distressing recollections and dreams of military events, 
avoidance of thoughts or feelings associated with the trauma, 
markedly diminished interest in significant activities, 
detachment and estrangement from others, severe depressive 
episodes, outbursts of anger, difficulty with concentration, 
somatic problems, and the inability to perform in a work 
setting.

2.  Such symptomatology comports with occupational and social 
impairment represented by deficiencies in most areas of the 
veteran's life and an inability for him to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a rating 70 percent for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim for an increased 
evaluation is new, well grounded and adequately developed.  
The veteran's assertion that his disability has worsened is 
sufficient to state a plausible, well-grounded claim.  See 
Arms v. West, 12 Vet. App. 188, 200 (1999), citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  

Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (1998).  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  At the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the Court has held that, where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991); see also Dudnick v. Brown, 10 Vet. App. 79 (1997) 
(per curiam) (appellants' claims should be adjudicated under 
the version of the regulations most favorable to him).  

In that regard, and for the record, it is noted that the VA 
Schedule for Rating Disabilities was revised in November 1996 
with respect to the regulations applicable to rating mental 
disorders.  The veteran originally initiated his claim for 
service connection for post-traumatic stress disorder in 
1994.  In a February 1995 rating decision, service connection 
for the same was denied.  In June 1997, the veteran submitted 
additional evidence to reopen his claim.  In December 1997, 
the RO reopened the claim, granted service connection, and 
assigned a 50 percent evaluation under the new rating 
criteria which was already in effect at that time.  
Accordingly, as the veteran's claim was reopened after the 
effective date of the new regulations, the new regulations 
are applicable and will be used to rate his disability in 
this instance.  No consideration need be given to the 
criteria in effect prior to November 1996.  Id.  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or worklike setting); and an inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999). 

A 100 percent evaluation is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, one's own 
occupation, or one's own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected post-traumatic stress disorder disability.  

In April 1994, the veteran was seen privately by a licensed 
social worker, for a psychological consultation.  At that 
time, an assessment, including a battery of psychological 
tests of the veteran was done.  A history of the veteran's 
pre-service life and his military duties and stressors were 
noted in detail.  The veteran expressed considerable current 
concern over his Vietnam experiences.  He felt that his 
spiritual side was healthy but that he could not seem to 
adequately cope with the memories of his military 
experiences.  He admitted to some suicidal ideation, denied 
intent or planning.  The veteran was unemployed and not 
looking for work.  

Psychological testing corroborated interview results and 
indicated that the veteran was experiencing considerable 
difficulty currently.  Results showed that he exhibited 
considerable somatic reactivity under stress.  His physical 
complaints seemed to be exacerbated under stressful 
situations.  He was experiencing low morale and depressed 
mood.  He was said to be preoccupied with feeling guilty and 
unworthy and felt that he deserved to be punished for the 
wrongs that he had committed.  The examiner reported that the 
veteran felt regretful and unhappy about life, and that he 
seemed plagued with anxiety and worry over the future.  He 
felt that life was no longer worth while and that he was 
losing control of his thought processes.  Interpersonally, it 
was noted that the veteran tended to be passive-dependent and 
demanding in relationships.  He had difficulty controlling 
his anger and felt resentful of others.  The examiner noted 
that since the veteran's presenting problem was likely to be 
somatic in nature, he may not be very amenable to 
psychological treatment approaches.  Other test scores 
revealed considerable military related anxiety.  The examiner 
stated that:

Given his military experiences, ongoing difficulties 
with those experiences, high level of anxiety and 
depression, unstable interpersonal relationships, and 
somatic concerns, it appeared that (the veteran) is 
suffering from Post-traumatic Stress Disorder.  Since 
his problems tend to be chronic ones, significant change 
will require considerable therapeutic effort....

In May 1997, the veteran was seen privately by a licensed 
psychologist for a psychological consultation.  Another 
battery of psychological tests were performed, and his 
familial and military history were documented again.  Under 
the section for current difficulties, it was noted that the 
veteran occasionally experienced flashbacks which were very 
bad when he was drinking.  He had been married once, and 
currently was living with another woman.  He had flashbacks 
from time to time when he was under stress, and he blacked-
out three times a week due to minor strokes.  The examiner 
wrote that the information about the blackouts indicated a 
need for a thorough neurological evaluation.  The veteran 
reported that he had developed "super" migraines since his 
release from the military.  He currently admitted to suicidal 
ideation, but denied the intent or planning of the same.  He 
was unemployed and was not looking for work intensely as he 
had difficulty being around people.  

It was noted that test results revealed that the veteran 
endorsed a number of items which could be interpreted as 
having a probable diagnosis of schizophrenic personality 
disorder or paranoid personality disorder; but that the items 
could be interpreted as relating to his Native American 
culture, religion, and practices. It was noted that with 
regard to interpersonal relationships, the veteran tended to 
be disturbed and tended to manipulate others by physical 
means.  He apparently endorsed some items that showed some 
sexual problems and role identification problems.  He felt 
intensely angry, hostile, and resentful of others and would 
like to get back at them.  He was competitive and 
uncooperative in some instances, and he tended to be very 
critical of others.  Social relationships may be influenced 
by those problematic behaviors and thoughts.  He may be 
visibly uneasy around others and may sit alone in groups 
except when he was involved with his Native American 
activities.  The examiner stated that those behaviors may be 
attributed to post-traumatic stress disorder.  

In the summary and recommendations section, the examiner 
again indicated that the veteran scored highly on scales 
which indicated schizophrenic personality disorder, paranoid 
personality disorders, and high anxiety; and that it was more 
reasonable to assume that those scales were affected by some 
of his Native American beliefs, and that that, in turn, would 
indicate that those diagnoses were not accurate for the 
veteran.  The examiner stated that, however "[t]he post-
traumatic stress disorder diagnosis would be quite 
appropriate under the situation."  The examiner, therefore, 
indicated diagnoses of Axis I post-traumatic stress disorder; 
and clinical depression, and the remaining Axis numbers 
reflected the examiner's discussion of personality disorders, 
neurological difficulties and stress factors due to 
unemployment and changing familial relationships.  

In September 1997, the veteran underwent a VA psychological 
examination, performed by a licensed clinical psychologist.  
It was noted that the veteran was currently unemployed and 
that he lived with his common law wife and three children, 
ages 11, 12, and 15.  The claims folder was reviewed.  The 
veteran's presenting complaint was that he had become 
increasingly depressed.  He avoided people and at times could 
not be around his family.  He described having to keep a 
knife with him at all times and that he kept a carbine rifle 
locked and loaded by him until it was stolen a few years ago.  
He continued to sleep with weapons.  

The veteran reported that he slept in a separate room than 
his common law wife because he had at one time woke to find 
himself choking his ex-wife, and calling he a gook.  So, he 
did not want the same to happen with his current partner.  
The veteran reported that his sleep was currently very poor, 
and that he had intense nightmares and experienced flashbacks 
approximately one time per year.  The veteran described a 
significant decrease in appetite, but that his weight had 
been stable.  He reported that he was very distractible and 
would begin two and three jobs, but did not finish any of 
them.  He stated that he was easily bored.  

Mental status examination revealed that the veteran appeared 
well-groomed and otherwise unremarkable.  The examiner 
described the veteran as being frank, friendly and 
cooperative.  His speech was goal directed and he answered 
all questions asked of him.  His mood was depressed, but his 
affect was appropriate to the situation.  No formal thought 
disorder was noted.  No delusions were noted.  However, the 
veteran acknowledged that he had auditory hallucinations.  He 
stated that he occasionally heard a voice from outside his 
head which he believed was one of his military buddies.  No 
visual hallucinations were noted.  He appeared to be a 
gentleman of the average intelligence and demonstrated good 
abstract reasoning abilities on proverbs.  His memory and 
concentration also appeared to be grossly intact.  The 
veteran's familial and military history were also noted in 
detail.  

The veteran reported that for several years following his 
discharge from the military, he continued to drink and had 
tremendous difficulty with depression, anger and flashbacks.  
He had been sober for several years and had started following 
the traditional Shoshone way.  The veteran reported having a 
current decrease in his sex drive, and his concentration was 
very limited.  The veteran reported that his father died a 
week prior to the VA examination and he acknowledged some 
grief, but stated that in a way it helped him deal with his 
life.  The veteran stated that all of his symptoms had 
interfered with his ability to be a father and a partner.  At 
times, his anger became so bad that he had to leave the house 
for several days to be by himself.  At other times he closed 
the blinds and would not see anyone.  The veteran reported 
that he no longer drank or used drugs and that he could 
occasionally play basketball with some of his associates.  He 
regularly attended "sweats" and was social to that extent.  
However, he did not have close friends and spent a great deal 
of time by himself.  He believed that his attitude had cost 
him employment and relationships in the past.  

In the conclusions and formulation section, the examiner 
wrote:  

(The veteran's) c-file appears to support his claim of 
being in combat and experiencing 'an event outside the 
range of usual human experience...' in that he killed, was 
shot at, and witnessed mutilation of friends and other 
soldiers.  His testing results (refer to May 1997) also 
suggest post-traumatic stress disorder.  His current 
symptoms include:  recurrent and intrusive distressing 
recollections (auditory hallucinations of buddies), 
recurrent distressing dreams of the event, efforts to 
avoid thought or feelings associated with the trauma 
(his isolation), markedly diminished interest in 
significant activities (socializing, his yard, sex), 
feelings of detachment or estrangement from others 
(feeling separate from his children) and his severe 
depressive episodes.  He also had outbursts of anger, 
difficulty concentrating and feeling unsafe (having to 
sleep with his weapons).  (The veteran) meets all 
criteria for a diagnosis of post-traumatic stress 
disorder-moderate to severe.  

The diagnoses were Axis I, post-traumatic stress disorder, 
moderate to severe, and major depression, recurrent, 
secondary type; Axis IV, moderate-unemployment, recent death 
of father; and Axis V, global assessment of functioning 
(current) 45.  

As stated above, service connection for post-traumatic stress 
disorder was granted by way of a December 1997 rating 
decision.  A 50 percent evaluation was assigned.  In his 
notice of disagreement, dated in January 1998, the veteran 
indicated that his condition should be rated at a higher 
evaluation.  

The Board has reviewed the record in its entirety and 
determines that an increased rating, from 50 percent to 70 
percent, is warranted in this case.  The veteran's 
symptomatology shows occupational and social impairment with 
deficiencies in most areas of his life.  According to 
examinations given in April 1994, May 1997, and September 
1997, the veteran does not work, and cannot complete tasks 
given; familial relations are affected in that the veteran 
does not sleep in the same room as his common law wife due to 
intrusive dreams that cause him to act out physically; his 
judgment and thinking are affected as he used to live with a 
locked and loaded rifle at all times, and his mood is 
consistently said to be depressed.  

Psychological evaluation and testing have repeatedly shown 
that the veteran has suicidal ideation, albeit with no plan 
or intent, and that he performs obsessional rituals, which, 
according to examiners, may or may not have to do with his 
religious beliefs and culture.  When described, at least one 
examiner indicated that the rituals comported with the 
criteria for post-traumatic stress disorder.  The veteran has 
symptoms referable to near-continuous panic or depression 
that affect his ability to function independently, in that he 
leaves his home while angry to be alone for several days at a 
time, only to return to living behind closed blinds.  It has 
also been documented that the veteran is an intensely angry 
and hostile person, who shows resentment towards others, and 
that he is unable to adapt to work-like settings.  In turn, 
and in total, the Board finds that although the veteran does 
not meet all of the criteria for a 70 percent evaluation, 
resolving all benefit of the doubt in favor of the veteran, 
his disability picture more nearly approximates the criteria 
for the higher rating.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411.  

The veteran's current symptomatology does not show that he 
has gross impairment in thought process or communication, as 
he was fully able to communicate his symptoms and experiences 
during his three examination interviews of record.  While the 
veteran does report hallucinations in the form of hearing the 
voice of his former war buddy, he does not also exhibit the 
majority of the criteria necessary to assign a 100 percent, 
or total evaluation, at this time.  For example, the record 
does not show that he is in persistent danger of hurting 
himself or others, as he is able to live with his common law 
wife and three children; he resolved the situation of 
possibly harming his common law wife in her sleep by sleeping 
away from her; his personal hygiene has not been neglected; 
and the veteran did not show disorientation to time or place, 
at any of his interviews.  Nor did he present with memory 
loss.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  
Accordingly, the veteran's appeal is granted, and an 
increased rating to 70 percent, and no more, is warranted. 



ORDER

An evaluation of 70 percent for post-traumatic stress 
disorder is granted, subject to the regulations pertinent to 
the disbursement of monetary funds.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

